Citation Nr: 1033517	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  02-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for intervertebral disc 
syndrome with radiculopathy, to include as secondary to service 
connected degenerative disc disease of the lumbar spine.

3.  Entitlement to an effective date earlier than October 23, 
1995, for the grant of service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) from 
February 2001 and November 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In the February 2001 decision, the RO 
granted service connection for degenerative disc disease of the 
lumbosacral spine at a 10 percent rating, effective August 9, 
1996.   

In an April 2004 decision, the Board remanded the remaining claim 
for an initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine for additional development.

In the November 2008 decision, the RO denied service connection 
for intervertebral disc syndrome with radiculopathy, to include 
as secondary to service connected degenerative disc disease of 
the lumbar spine and granted an earlier effective date of October 
23, 1995, for the grant of service connection for degenerative 
disc disease of the lumbar spine.  

Regarding the November 2008 decision, the Board notes that the 
Veteran filed a timely notice of disagreement (NOD) in December 
2008.  The RO provided a statement of the case (SOC) in March 
2009.  A timely substantive appeal was not submitted as the 
Veteran's appeal was provided in a July 2010 statement.  However, 
despite failing to meet the timing requirements under 38 V.S.C.A. 
§ 7105 and 38 C.F.R. § 20.302, the Board will nevertheless accept 
the claims on the merits here.  In so concluding, the Board 
points to Rowell v. Principi, 4 Vet. App. 9, 17 (1993), in which 
it was held that the lack of timely filed substantive appeal does 
not deprive Board of jurisdiction over appeal initiated by a 
timely notice of disagreement).  See also Beryle v. Brown, 9 Vet. 
App. 24, 28 (1996).  Thus, the service connection for 
intervertebral disc syndrome with radiculopathy and earlier 
effective date claims are deemed to be on appeal from the 
November 2008 rating decision, obviating the need for new and 
material evidence under 38 C.F.R. § 3.156. 

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected degenerative disc disease of 
the lumbar spine involve a request for higher ratings following 
the grant of service connection, the Board has characterized 
these claims in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for a previously 
service- connected disability). 


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's service- connected 
low back disability is shown to have been productive of a 
disability picture that more nearly approximated that of 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain and 
demonstrable neurological findings, including pain, decreased 
sensation, and absent ankle jerk.

2.  For the period from September 23, 2002, the Veteran's 
service-connected low back disability, is not shown to have been 
manifested by more than mild incomplete paralysis of the sciatic 
nerve and no incapacitating episodes; the thoracolumbar spine has 
not been shown to be favorably or unfavorably ankylosed. 

3.  Intervertebral disc syndrome with radiculopathy, is 
reasonably shown to be proximately due to or the result of 
service-connected degenerative disc disease of the lumbar spine.

4.  The Veteran's reopened claim for service connection for 
degenerative disc disease of the lumbar spine was received on 
October 23, 1995.  There was no earlier formal or informal claim 
submitted the unappealed rating action of February 1983.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent evaluation, 
but not more, for the service-connected low back disability are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 1.113, 
4.114 including Diagnostic Codes 5292, 5293, 5295 (1996-2003); 
General Rating Formula for Diseases and Injuries of the Spine (as 
in effect since September 26, 2003). 

2.  The criteria for service connection for intervertebral disc 
syndrome with radiculopathy on a secondary basis are met.  See 38 
U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009). 

3.  The criteria for an effective date prior to October 25, 1995, 
for the grant of service connection for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(b)(2)(i) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim for service connection for 
intervertebral disc syndrome with radiculopathy, to include as 
secondary to service connected degenerative disc disease of the 
lumbar spine and entitlement to an effective date earlier than 
October 23, 1995, for the grant of service connection for 
degenerative disc disease of the lumbar spine, the VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  The Board finds that all notification and 
development actions needed to fairly adjudicate the claims have 
been accomplished.

Regarding the remaining claim, the claim for an initial rating in 
excess of 10 percent for degenerative disc disease of the lumbar 
spine, is a downstream issue from the grant of service 
connection.  38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. Subsection 
(b)(3) was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" or 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 
2008).

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claim during 
the course of this appeal.  Her service treatment records and VA 
treatment records have been obtained and associated with her 
claims file.  She has also been provided with VA examinations to 
assess the current nature and etiology of her back disability.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and he has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
her claims. 

Degenerative disc disease of the lumbar spine

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

At the outset, it is noteworthy that the portion of VA's Ratings 
Schedule pertaining to evaluation of disabilities of the spine 
was amended twice during the pendency of this appeal.  From their 
effective dates the Veteran is entitled to a rating under the 
revised criteria (if such are found more favorable). 

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long leg 
braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility requiring 
neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an adjacent 
segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 26, 
2003

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 26, 
2003

528
7
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287, prior to September 26, 
2003

528
8
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5288, prior to September 26, 
2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 
2003

529
0
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10



38 C.F.R. § 4.71a, Diagnostic Code 5290, prior to September 26, 
2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 26, 
2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0



Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based 
on Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.

40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.

20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009). 

Factual Background and Analysis

A July 1992 VA examination revealed that the Veteran had minimal 
changes to her lumbar spine that were consistent with 
degenerative joint disease.

An April 1996 VA examiner noted that the Veteran had posture 
abnormalities.  However, there was no deformity of the spine.  
There was spasm of the right lumbar paravertebral muscle.  There 
was evidence of pain on motion.  There was neurological 
involvement, as there was no Achilles' reflex bilaterally.  The 
diagnosis was low back pain syndrome with radiculopathy.

The Veteran underwent a VA neurological examination in October 
1997.  She arrived at the examination in a wheelchair, but was 
able to get out of the chair and onto the examining table without 
assistance except for using a collapsible cane.  She had a 
palpable paraspinous spasm and tenderness on the right and mild 
scoliosis.  Sensory examination showed there was decreased 
pinprick sensation subjectively over the dorsum of the right 
foot.  Deep tendon reflexes were 2+ and symmetric in the arms, 
knees and left Achilles.  The right Achilles was 1+.  The 
examiner noted that the finding of diminished reflex in the right 
Achilles supported a possible S1 radiculopathy.

The Veteran underwent a VA spine examination in October 1997.  
She reported constant pain.  On examination, she had a sharp pain 
going down her right buttock and S1 joint into the posterior 
medial aspect of her right leg encompassing the entire right foot 
dorsally, with paresthesia in the same distribution.  She had 
moderate right lumbar paraspinous spasm with no left lumbar spasm 
paraspinous spasm.  She had very mild thoracolumbar dextro-
scoliosis.  Range of motion was 20 degrees flexion, 0 degrees 
extension, 5 degrees left and right lateral bending and 0 degrees 
left and right lateral rotation.  She was unable to heel or toe 
walk.  The diagnosis was low back pain with right radicular pain.

The Veteran underwent a VA peripheral nerves examination in June 
2000.  On examination of the spine, there was mild dorsal 
scoliosis with convexity to the right.  Range of motion of the 
lumbar spine was rather restricted due to guarding.  Forward 
flexion was 30, lateral flexion was 10 degrees to either side, 
extension was markedly limited and rotation was to 10 degrees.  
There was no muscle atrophy or weakness that could be elicited.  
Sensory examination appeared intact.  The diagnosis was chronic 
low back pain and clinical findings suggestive of S1 
radiculopathy on the right side.

The Veteran underwent a VA orthopedic and nerves examination in 
August 2004.  She presented with complaints of constant low back 
discomfort that radiation to her hips and legs.  She reported 
flare-ups about 3 times per month on average where she had to sit 
or lie down for a 30 minutes to an hour.  The examiner noted that 
she needed assistance in her daily activities.  She reported that 
she used a walker as she was unsteady when the pain was severe.  
All of her complaints of pain were related to her lower back with 
pain radiating down to the legs with numbness in the legs 
intermittently.  She reported that she could only walk 15 feet at 
a time.  On examination, she had mild scoliosis with convexity to 
the right.  Muscle spasm was present with tenderness to 
palpitation and percussion.  When range of motion was tested, she 
complained of severe pain.  Forward flexion was to 30 degrees, 
extension to 0 degrees, right lateral flexion to 10 degrees, left 
lateral flexion to 15 degrees, right lateral rotation to 10 
degrees and left lateral rotation to 10 degrees.  These 
measurements were the same after three repetitions.  There was 
evidence of pain and muscle spasms on motion.  She experienced 
pain at the beginning of range of motion and throughout.  
Following repeat examination, there were complaints of increased 
pain with objective evidence of pain and muscle spasm.  There was 
no muscle atrophy or evident weakness of any group muscle.  No 
sensory deficits were noted in any of the extremities or sacral 
region.   The right ankle reflexes was absent, while the rest of 
the reflexes were 2+ and symmetrical.  X-ray films showed 
degenerative changes and mild scoliosis with concavity to left 
and convexity to the right.  There was no bony ankylosis.  The 
diagnosis was chronic back pain and clinical finding suggestive 
of S1 radiculopathy on the right side.  The examiner noted that 
the Veteran had flare ups three times a month that lasted about 
an hour.  Since the episodes were brief in duration, additional 
functional loss was only of brief nature.  The scoliosis that had 
been noted was not related to trauma or arthritis since this had 
been noted since she was a teenager.  The examiner also concluded 
that the neurological findings were at least as likely as not 
etiologically related to degenerative disc disease of the lumbar 
spine.  There were no findings of acute intervertebral syndrome.

The Veteran underwent a VA examination in December 2007.  The 
Veteran reported persistent and ongoing symptoms.  She used a 
wheelchair and could walk with a cane for limited distances.  She 
reported parathesias and dysesthesias primarily in the right leg 
on the lateral calf and thigh as well as on both feet.  She 
reported that there were times when she was unable to get out of 
bed which occurred two times a week.  On examination, her posture 
had kyphoscoliosis with the convexity directed toward the left.  
There was no focal bony tenderness in the axial thoracolumbar 
spine.  She had mild parathoracolumbar spasm on the right and 
none on the left.  Deep tendon reflexes were absent in the right 
ankle, trace in the left ankle, and 1+ in both knees.  She had 
decreased vibratory sensation of the distal plantar foot 
bilaterally.  Otherwise, sensory testing was intact throughout 
the thighs, legs, knees and ankles.  Her gait favored her right 
leg.  She had an antalgic posture.  She was unable to walk on her 
heels.  Forward flexion was 0 to 45 degrees.  Extension was 0 to 
10 degrees.  Right rotation was 0 to 10 degrees.  Left rotation 
was 0 to 5 degrees.  Right and left side bend were 0 to 10 
degrees.  She reported pain at the end of all ranges of active 
range of motion for lumbar movements.  She was unable to perform 
repetitions secondary to pain.  The diagnosis was degenerative 
disc and degenerative joint disease of the lumbar spine and 
intervertebral disc syndrome.  The neurological manifestations 
directly attributable to the service-connected degenerative disc 
disease were radicular pain in the L5 and S1 nerve root 
distribution, an inability to stand in erect posture due to pain 
and hyperactive reflex in the right ankle jerk.  The examiner 
indicated that as a result of the degenerative disc disease and 
intervertebral disc syndrome, the Veteran was incapable of 
substantial gainful employment.  The distal neuropathy of the 
Veteran's feet was not related to the degenerative disc disease 
or intevertebral syndrome.

The evidence in this case shows that the Veteran's degenerative 
disc disease of the lumbar spine has manifested by radiculopathy 
into the right lower extremity since the date of her claim.  
Objective medical findings of S1 radiculopathy, posture 
abnormalities, spasm of the right lumbar paravertebral muscle, 
pain on motion and neurological involvement have been present 
throughout.  This is consistent with the earlier findings and, in 
the opinion of the undersigned, reflects ongoing low back 
pathology consistent with the requirements for a 60 percent 
rating to be assigned under the old regulations.

Consequently, the Board finds that the Veteran's lumbar spine 
symptoms equate to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc were present at the time the 
Veteran was awarded service connection for a low back disability.   
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In this case, the Board has determined that there are objective 
medical findings of intervertebral disc disease with neurological 
symptomatology to warrant the assignment of a 60 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

As the Veteran is receiving the maximum disability rating for her 
service-connected low back disability under the rating criteria 
for intervertebral disc syndrome during this time period, 
consideration of an increased rating based on functional loss due 
to pain and other symptoms is not for application.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 
(1997).  Other diagnostic codes for the spine, which might 
provide for a higher disability rating, are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002).  It 
is not contended or shown that the Veteran's service-connected 
low back disability includes symptoms of ankylosis or fracture of 
the spine. 

With regard to evaluation under the General Rating Formula for 
Disease and Injuries of the Spine, effective on September 26, 
2003, as noted above, the medical evidence indicates that the 
Veteran's spine is not ankylosed.  Thus, the Veteran does not 
meet or approximate the criteria for a rating in excess of 60 
percent, which requires ankylosis of the entire spine.

As a 40 percent rating is the maximum evaluation allowed for 
limitation of motion of the lumbar spine, and a higher rating 
requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to the General Rating Formula, or the old Diagnostic Codes 5292, 
5295.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In this case, at her December 2007 VA examination, the Veteran 
reported that there were times when she was unable to get out of 
bed which occurred two times a week.  However, there is no 
evidence of physician prescribed bed rest, and more importantly, 
the Veteran's current 60 percent disability is the maximum 
evaluation for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (in effect from September 26, 2003).

Finally, the Board has considered whether "staged" ratings are 
appropriate.  See Fenderson, supra.  The record, however, does 
not support assigning different percentage disability ratings 
during the period in question. 

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's low back disability is appropriately contemplated 
by the rating schedule.  Indeed, higher evaluations are 
available, but the criteria for such evaluations have not been 
met.  Therefore, referral for consideration of an extraschedular 
evaluation is not warranted here.  Thun.  


Intervertebral disc syndrome

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including 
hypertension, if manifest to a compensable degree within one year 
of separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there is no 
evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that her intervertebral disc syndrome is 
secondary to her service-connected degenerative disc disease of 
the lumbar spine.

Service treatment records are negative for complaints of or 
treatment for intervertebral disc syndrome.  

It has not been contended by the Veteran, nor has it been shown 
by the evidence of record that intervertebral disc syndrome began 
in service to within one year following separation from service.  
Rather, it has been averred that the intervertebral disc syndrome 
is caused or aggravated by the Veteran's service-connected 
degenerative disc disease of the lumbar spine. 

The Veteran underwent a VA examination in October 1997.  The 
diagnosis was degenerative changes of the lumbar spine with right 
side radicular pain.

A VA neurological examination in June 2000 reflected a diagnosis 
of chronic low back pain with radicular symptoms suggestive of S1 
radiculopathy on the right side.  The examiner indicated that he 
could not say for certain whether the onset of the Veteran's 
problems occurred during her military service but it was possible 
that a preexisting problem may have been aggravated.  

The Veteran underwent a VA neurological examination in August 
2004.  The diagnosis was chronic low back pain and clinical 
finding suggestive of S1 radiculopathy on the right side.  The 
examiner indicated that the neurological findings were at least 
as likely as not etiologically related to the service connected 
degenerative disc disease of the lumbar spine.  However, the 
Veteran had no findings of acute intervertebral disc syndrome.

The Veteran underwent a VA examination in December 2007.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine, degenerative disc disease of the lumbosacral spine and 
intervertebral disc syndrome.  The examiner opined that the 
intervertebral disc syndrome was at least as likely as not 
related to the Veteran's service connected degenerative disc 
disease of the lumbar spine.  The examiner noted that as a result 
of the longstanding degenerative disc disease, dysfunctional 
mechanical forces and posturing of the spine has affected the 
other discs throughout the thoracolumbr spine resulting in 
intervertebral disc syndrome.

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for intervertebral disc syndrome 
as secondary to the Veteran's service-connected degenerative disc 
disease of the lumbar spine is warranted.  In support of this 
conclusion, the Board notes that the December 2007 VA examiner 
determined that the Veteran's intervertebral disc syndrome was at 
least as likely as not related to her service connected 
degenerative disc disease of the lumbar spine.  Additionally, 
there is no contrary medical evidence of record that indicates 
that the Veteran's service-connected degenerative disc disease of 
the lumbar spine did not cause or exacerbate her intervertebral 
disc syndrome.  

Accordingly, with resolution of reasonable doubt in favor of the 
Veteran, the Board finds that service connection is warranted for 
intervertebral disc syndrome as secondary to service-connected 
degenerative disc disease of the lumbar spine.  38 C.F.R. § 
3.102.  Thus, the benefit sought on appeal is granted on a 
secondary basis.  38 C.F.R. § 3.310.

Earlier Effective Date

Law and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.400 (2009).  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In cases of reopened claim, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2009)

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a). 38 C.F.R. § 
3.155 provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim. 

VA Form 1-9, Appeal to the Board of Veterans Appeals, adequately 
executed, or its equivalent in correspondence, from a claimant or 
his representative following a furnishing of a statement of the 
case will constitute a substantive appeal.  The appeal should set 
out specific allegations of error of fact or law.  Such 
allegations shall be construed in a liberal manner in determining 
their adequacy, with consideration of the technicalities 
involved.  To the extent feasible, allegations should be related 
to specific items in the statement of the case.  38 C.F.R. 
§ 19.116 (1982).

Factual Background and Analysis

The earliest document that can be construed as a claim for 
service connection for degenerative disc disease of the lumbar 
spine is the Veteran's formal claim for VA benefits with an 
accompanying statement in support of claim that was received by 
the RO on June 22, 1982.  

An October 1982 rating decision denied service connection for 
degenerative disc disease of the lumbar spine.  The Veteran filed 
an NOD in December 1982 and an SOC was issued by the RO later 
that month.  In a January 1983 statement, the Veteran's 
representative indicated that the Veteran received treatment at a 
VA Medical Center (VAMC).  The representative requested that the 
RO obtain these reports to support the Veteran's claim for 
service connection for a back condition.  The Board does not view 
the Veteran's January 1983 correspondence as a substantive 
appeal, inasmuch as the correspondence did not set out specific 
allegations of error of fact or law even when construed in a 
liberal manner in determining their adequacy, with consideration 
of the technicalities involved.  To the extent feasible, 
allegations should be related to specific items in the statement 
of the case.  Therefore, the Veteran failed to perfect a timely 
appeal of the October 1982 rating decision.

A February 1983 deferred or confirmed rating decision, the RO 
confirmed and continued the denial of the Veteran's back 
disability.  Although properly notified at her address of record, 
the Veteran did not file any documents evidencing disagreement 
with the rating action .

In a correspondence received by the RO on October 23, 1995, the 
Veteran filed a request to reopen a claim for service connection 
for a back disability.

The Board notes that the effective date of an award of service 
connection based on new and material evidence received after a 
final adjudication will be the later of the date entitlement 
arose or the date of receipt of the reopened claim unless the new 
and material evidence consists of service department records, in 
which case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A February 2001 rating decision granted service connection for 
degenerative disc disease of the lumbosacral spine, with an 
effective date of August 8, 1996.  A November 2008 rating action 
found that an effective date of October 23, 1995, the date of the 
receipt of the reopened claim was proper.  Review of the record 
indicates that following the October 23, 1995 receipt of the 
Veteran's request to reopen her claim, lay statements from family 
and friends of the Veteran attesting to the change in her back 
condition prior to and following service were received, as were 
medical records.  These were considered new and material evidence 
to reopen the claim, and served as evidence of entitlement to the 
service connection benefit.  The evidence in the claims folder 
does not reflect any earlier attempt to reopen the claim 
following the February 1983 RO denial which was not appealed by 
the Veteran.  Absent evidence to the contrary, an effective date 
prior to October 23, 1995 for the grant of service connection for 
degenerative disc disease of the lumbosacral spine, is not in 
order.


ORDER

Entitlement to an initial 60 percent rating is granted for 
degenerative disc disease of the lumbar spine, subject to the law 
and regulations governing the payment of monetary benefits. 

Service connection for intervertebral disc syndrome as secondary 
to the Veteran's service-connected degenerative disc disease of 
the lumbar spine is granted.

An effective date prior to October 23, 1995, for the grant of 
service connection for degenerative disc disease of the lumbar 
spine is denied. 


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


